NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

VICTOR RIVERA, MILAGROS ROSAS, )
and ROSA RAMOS,                  )
                                 )
           Appellants,           )
                                 )
v.                               )          Case No. 2D18-27
                                 )
SECURITY FIRST INSURANCE         )
COMPANY,                         )
                                 )
           Appellee.             )
________________________________ )


Opinion filed May 24, 2019.

Appeal from the Circuit Court for
Hillsborough County; Rex M. Barbas,
Judge.

Melissa A. Giasi of Sivyer Barlow &
Watson, P.A., Tampa, for Appellants.

Anthony J. Russo and Mihaela Cabulea
of Butler Weihmuller Katz Craig LLP,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and BADALAMENTI, JJ., Concur.